DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, 15, and its dependents, the art of record either alone or in combination fails to particular disclose or suggest the claim limitation of “model, by the entity engine, one or more entities configured to hold or classify data; store, by the entity engine in the memory, a list identifying each of the one or more entities and the one or more entities in correspondence with the list; and provide, by the entity engine in response to a selection input from an external system, access to the one or more entities based on the list, wherein the access comprises providing the list to the external system, receiving the selection input identifying a first entity of the one or more entities, and exporting the first entity from the memory to the external system.”
As to the art of record, Ferrentino el al. reference discloses a merchant system that manages merchant customer information thru a query from an end user’s system. However, Ferrentino el al. does not teach with respect to the entire or combination claim limitation of “model, by the entity engine, one or more entities configured to hold or classify data; store, by the entity engine in the memory, a list identifying each of the one or more entities and the one or more entities in correspondence with the list; and provide, by the entity engine in response to a selection input from an external system, access to the one or more entities based on the list, wherein the access comprises providing the list to the external system, receiving the selection input identifying a first entity of the one or more entities, and exporting the first entity from the memory to the external system.”
As to the art of record, Prakash el al. reference discloses a database to classify business data of each entity. However, Prakash el al. does not teach with respect to the entire or combination claim limitation of “model, by the entity engine, one or more entities configured to hold or classify data; store, by the entity engine in the memory, a list identifying each of the one or more entities and the one or more entities in correspondence with the list; and provide, by the entity engine in response to a selection input from an external system, access to the one or more entities based on the list, wherein the access comprises providing the list to the external system, receiving the selection input identifying a first entity of the one or more entities, and exporting the first entity from the memory to the external system.”
As to the art of record, Bender el al. reference discloses a security management system to securely distribute data or information of business entities in the network. However, Bender el al. does not teach with respect to the entire or combination claim limitation of “model, by the entity engine, one or more entities configured to hold or classify data; store, by the entity engine in the memory, a list identifying each of the one or more entities and the one or more entities in correspondence with the list; and provide, by the entity engine in response to a selection input from an external system, access to the one or more entities based on the list, wherein the access comprises providing the list to the external system, receiving the selection input identifying a first entity of the one or more entities, and exporting the first entity from the memory to the external system.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAI Y CHEN whose telephone number is (571)270-5679. The examiner can normally be reached 8:30 AM -4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAI Y CHEN/Primary Examiner, Art Unit 2425